Citation Nr: 1549529	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-12 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hand essential tremor.

2.  Entitlement to an initial rating in excess of 10 percent for left hand essential tremor.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Carl Williams, Agent.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Board hearing in June 2015.  A transcript is of record.  During that hearing, the Veteran reported that he was unable to work due to his service-connected essential tremors in the right and left hands.  When evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board therefore has jurisdiction over the issue of entitlement to TDIU as part and parcel of the claims for higher initial ratings.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right hand essential tremor has been manifested by severe impairment analogous to severe convulsive tic.

2.  Throughout the appeal period, the Veteran's left hand essential tremor has been manifested by severe impairment analogous to severe convulsive tic.

3.  The Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment consistent with his education and experience.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for right hand essential tremor are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8103 (2015).

2.  The criteria for an initial rating of 30 percent, but no higher, for left hand essential tremor are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8103 (2015).

3.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied the VCAA duty to notify by way of a letter sent to the Veteran in June 2012 advising him of the evidence necessary to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence.  VA sent this letter prior to the initial adjudication.  Since service connection for essential tremors involving the right and left hands was granted in the August 2012 rating decision on appeal, the notice served its purpose.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  VA provided notice on the "downstream" issues of entitlement to increased ratings for the right hand essential tremor and left hand essential tremor in a April 2013 statement of the case.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was inadequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

VA's duty to assist has also been met.  VA has obtained the Veteran's service treatment records and VA treatment records.  VA also provided the Veteran with three examinations during the appeal.  The Veteran was also provided an opportunity to set forth his contentions during a June 2015 Board hearing.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  At the hearing, the undersigned set forth the issues to be discussed involving increased ratings for the right and left hand tremors, focused on the requirements for obtaining higher ratings, and sought to identify any further development that was required to help substantiate the claims.  The Veteran submitted additional evidence along with a waiver of initial agency of original jurisdiction of consideration of that evidence.  The additional evidence shows that the Veteran has actual knowledge of the evidence necessary to substantiate the claims for increase (e.g., a severe tremor).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied with respect to the claims on appeal.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Increased Ratings

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Veteran's service-connected essential tremors of the right and left hands are evaluated under Diagnostic Code (DC) 8103 from July 27, 2011, which is the date service connection was granted.  Each hand has a separate rating of 10 percent.  Under DC 8103, a moderate convulsive tic is rated at 10 percent disabling, and a severe convulsive tic is evaluated at 30 percent disabling.  The note to this rating code indicates that these characterizations are dependent upon the frequency and severity of the symptoms and muscle groups involved.  38 C.F.R. § 4.124a (2015).

The Board finds that the evidence supports the award of an initial evaluation of 30 percent for the right hand essential tremor and an initial evaluation of 30 percent for the left hand essential tremor, both beginning on the date that service connection was awarded on July 27, 2011.  The evidence shows that the Veteran has difficulty with any activity that involves fine motor skills, such as writing, buttoning up shirts, eating, holding objects, such as a cup of coffee or a plate, shaving, hunting, fishing, and using tools.  Eating, grooming, dressing oneself, etc., involve activities that people do on a daily basis.  Thus, the Veteran's tremors affect him on a daily basis.  While none of the VA examiners provided a description of the severity of the Veteran's tremors, the Veteran's treating physician, Dr. C.O., wrote in a June 2015 letter that the Veteran had "moderate to severe tremors" of the bilateral hands and wrists.  Additionally, the undersigned also had an opportunity to witness the Veteran's tremors during the June 2015 hearing.  Given the credible evidence regarding the severity and frequency of the Veteran's tremors, the Board finds that his disabilities more closely approximate a 30 percent rating for severe convulsive tics under DC 8103 for each hand.  See 38 C.F.R. § 4.124a (2015).  This is the maximum rating for a convulsive tic, and thus an evaluation in excess of 30 percent for each hand under this DC is not available.

The Board has considered other DCs under which to evaluate the Veteran's service-connected disabilities to see if evaluations in excess of 30 percent could be awarded.  However, it finds that DC 8103 is the one that most closely resembles the Veteran's disability picture, as the Veteran's hands demonstrate a convulsive tic in their constant movement.  In the three VA examination reports, none of the examiners indicated that the Veteran's disability involved clonus activity or Sydenham's chorea to warrant consideration of DCs 8104 (Paramyoclonus multiplex) and 8105 (chorea).  

At the June 2015 Board hearing, the Veteran raised the issue of a Board decision involving a different veteran, wherein the Board granted that veteran a 50 percent rating for an undiagnosed condition manifested by major (right) hand and wrist tremors and a 40 percent rating for undiagnosed condition manifested by minor (left) hand and wrist tremors under DC 8515, which addresses incomplete paralysis of the median nerve.  The implication was that the Board should grant the Veteran the same evaluations for his upper extremities.  However, the Board finds that DC 8515 is not implicated in this case.  DC 8515 addresses paralysis of the median nerve.  The Veteran has undergone three VA examinations, and each examiner found that the Veteran's upper extremities had normal reflex and sensory examinations.  The July 2012 and November 2012 examinations were specifically for "Peripheral Nerve Conditions."  In the instructions of that examination, if a nerve is impacted by the service-connected disability, the examiner is asked to complete a specific section of the examination that addresses the upper extremity nerves and radicular groups.  See section # 10 (stating, "Based on symptoms and findings from this exam, complete the following section to provide an estimation of the severity of the Veteran's peripheral neuropathy.").  Both examiners did not complete this part of the examination, which the Board construes as their conclusion that the Veteran's peripheral nerves were not impacted by the essential tremor.  The December 2012 VA examination is entitled, "Central Nervous System and Neuromuscular Diseases" and did not have a similar section to section # 10, but that examiner tested the Veteran's deep tendon reflexes of the upper extremities and reported them all as normal.

The Board is aware that in the November 2012 VA examination report, the examiner checked "Yes" to the question of whether the Veteran had symptoms attributable to any peripheral nerve condition.  See section 3 entitled "Symptoms."  The examiner then checked "None" as to whether there was any constant pain in either upper extremity, but checked "Severe" in response to whether the Veteran had intermittent pain, paresthesias, and numbness in the right upper extremity.  The examiner checked "None" as to these other three symptoms involving the left upper extremity.  The Board does not find that this indicates that the Veteran has a peripheral nerve disability of the right upper extremity, as it appears the examiner was checking these boxes based upon the Veteran's report of symptoms.  This examiner then went on to perform a physical examination and found that the Veteran's muscle strength, reflex and sensory examinations were both normal as to right upper extremity (and the left upper extremity as well).  This same examiner chose not to complete section 10 regarding whether there were nerves in the upper extremity affected, which, as stated above, indicates that the examiner did not find that the Veteran had a peripheral neuropathy disability.  For these reasons, the Board finds that evaluating the Veteran's service-connected disabilities under DC 8515 or any other peripheral nerve DC would not be appropriate.  

In sum, the criteria for an initial evaluation of 30 percent for right hand essential tremor and an initial evaluation of 30 percent for left hand essential tremor are met; however, ratings in excess of 30 percent for each upper extremity are not warranted.  38 C.F.R. § 4.124a, DC 8103 (2015).  As the Board finds that the treatment records and lay statements have demonstrated consistency in the Veteran's symptomatology, the 30 percent ratings are granted as of the date service connection was awarded on July 27, 2011, and staged ratings are not warranted.  

The Board has also considered whether referral for an extraschedular rating is appropriate for each of the Veteran's service-connected disabilities.  The Veteran's upper extremities are manifested by an essential tremor, which impact his ability to do everyday activities at home and outside of home due to the Veteran's hands shaking on a constant basis.  A convulsive tic contemplates movement of the extremities, and each extremity has its own rating at the severe level.  The Board finds that the criteria associated with the 30 percent rating for convulsive tics adequately addresses the Veteran's tremor disabilities.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Veteran is in receipt of service connection for right hand essential tremor and left hand essential tremor.  As explained above, the Veteran's symptoms involving these disabilities are contemplated by the rating criteria.  Referral for consideration of an extraschedular rating is therefore not warranted on a collective basis.

III.  Entitlement to TDIU

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

The Veteran has herein been awarded increased ratings for his right hand and left hand essential tremors such that he has, throughout the appellate period, been in receipt of service connection for at least one disability ratable at 60 percent or more.  Specifically, the two 30 percent disability ratings assigned for the Veteran's hands equate to one disability rated at 60 percent for purposes of applying 38 C.F.R. § 4.16(a).  See generally 38 C.F.R. § 4.16(a)(1) (2015) (stating that disabilities of both upper extremities shall be considered "as one disability" for purposes of entitlement to TDIU).  As the Veteran meets the minimum percentage requirements under 38 C.F.R. § 4.16(a), the remaining question is whether his service-connected disabilities render him unemployable.

On the Veteran's application for TDIU, he indicated that he graduated high school and had worked as an electrician for more than 30 years.  He reported he stopped working in 2012 because of his service-connected essential tremors in his upper extremities.  The Veteran's primary occupation has been as an electrician, which requires fine motor skills.  At the June 2015 Board hearing, the Veteran and his wife testified that the Veteran was unable to button his shirt, hold a cup, use utensils, shave his face, and use tools.  This would render his prior work as an electrician virtually impossible to perform.  Given the severity of the Veteran's tremors, and his limited experience doing other types of work, the Board finds that the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment consistent with his education and experience.  38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  TDIU is therefore warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating of 30 percent for right hand essential tremor is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating of 30 percent for left hand essential tremor is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


